Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory cell  array, and a counter coupled to the memory and comprising a plurality of sensing components and a comparator; wherein the counter is configured to: receive a respective first voltage indicative of a respective event at each respective sensing component of a number of the plurality of sensing components, each respective sensing component comprising a respective first capacitor initially charged to a second voltage; transfer a particular amount of charge from each respective first capacitor into a second capacitor by discharging each respective first capacitor into the second capacitor in response to each respective sensing component receiving the respective first voltage so that the second capacitor is charged to a third voltage; and determine whether the number of the plurality of sensing components receiving the respective first voltage is greater than or equal to a threshold quantity by comparing the third voltage to a reference voltage provided to the comparator (claim 1).
Additionally, prior arts fail to disclose that the comparator comprising a first input coupled to the second capacitor, the comparator configured to output a signal indicative of a quantity of memory cells of the group that experienced the switching event in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827